On January 13, 2004, the defendant was sentenced to the following: Count I: Count I: Criminal Possession of Dangerous Drugs (Oxycodone), a Felony: Five (5) years in the Montana State Prison, all suspended; Count II: Criminal Possession of Dangerous Drugs (Alprazolam), a Felony: Five (5) years in the Montana State Prison, all suspended; Count III: Criminal Possession of Dangerous Drugs (Cocaine), a Felony: Five (5) years in the Montana State Prison, all suspended; CountV: Theft, a Misdemeanor: Six (6) months in the Missoula County Detention Center, all suspended; Count VI: Criminal Possession of Dangerous Drugs With Intent to Distribute (Ecstacy), a Felony: Ten (10) years in the Montana State Prison, with fifteen (15) years suspended; Count IX: Criminal Possession of Dangerous Drugs, a Misdemeanor: One (1) year in the Missoula County Detention Center, all suspended; and Count X: Criminal Possession of Drug Paraphernalia, a Misdemeanor: Six (6) months in the Missoula County Detention Center, all suspended. All misdemeanor sentences are to run concurrently with each other and all felony sentences are to run consecutively to each other but concurrently with the misdemeanor sentences.
On August 12, 2004, the defendant's application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by John Smith. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The *76defendant acknowledged that he understood this and stated that he wished to proceed.
DATED this 3rd day of September, 2004.
Rule 17 of the Rules of the Sentence Review Division of the Supreme Court of Montana provides that “the sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive.” (§46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
Therefore, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed, with the exception of modifying the sentence to remove the following condition: “The Defendant will voluntarily enter the Boot Camp program, and his failure to successfully complete Boot Camp will result in revocation of the suspended sentences”. The Division finds that since Boot Camp is a voluntary program, facing revocation for the failure to complete a voluntary program would be excessive.
Done in open Court this 12th day of August, 2004.
Chairperson, Hon. Marc G. Buyske, Member, Hon. Gary Day and Member, Hon. John Whelan.